DETAILED ACTION
In application filed on 01/13/2020, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Royal Craig on 06/14/2022.
The application has been amended as follows:


Claim 1 (currently amended):  A conveyer for articulating a sample across a spectrum analyzer platen relative to a scan window thereon, comprising: 
	a sample truck configured for conveying a scan sample across said platen, said sample truck being defined by an aperture having a spur gear rotatably seated therein, a drive gear rotatably engaged to said spur gear, a first plurality of magnets affixed to said sample truck, and a second plurality of magnets attached to said drive gear;
	 a translation mechanism beneath said platen, said translation mechanism comprising an articulating sled mounted on parallel rails for linear translation there along[[,]];
	 
	a first motor configured for linear translation of the articulating sled, a second motor mounted on the sled, a rotary member mounted on the second motor, said rotary member having a third plurality  of magnets affixed thereto, and wherein said third plurality of magnets are configured to magnetically engage the second plurality of magnets affixed to said drive gear and index rotation of the drive gear and said rotary member in order to provide rotation of said spur gear from the second motor mounted on the articulating sled; and a processor configured to control  

Claim 11 (currently amended):  An apparatus for translating a sample across a platen of a spectrum analyzer relative to a scan window in said platen, comprising: 
	a sample truck configured for translation across one side of the platen, said sample truck comprising a body having an aperture there though, a spur gear rotatably mounted in the aperture, a drive gear engaged to the spur gear, a first plurality of magnets affixed to said drive gear, and a second plurality of magnets affixed to the sample truck; 
	a translation mechanism residing on another side of the platen, the translation mechanism comprising an articulating sled, a first motor configured for linear translation of the sled, a second motor mounted on the sled, a rotary paddle mounted on the second motor, said rotary paddle having an array of magnets affixed thereto; wherein the array of magnets affixed to said rotary paddle are configured to magnetically engage the first plurality of magnets affixed to said drive gear and index rotation of the drive gear, in order to provide rotation of said second motor mounted on the articulating sled; 
	whereby controlled linear translation of the articulating sled along the platen combined with rotation of the spur gear and sample is configured to allows[[]] orbital, hypotrochoid and epitrochoid scan patterns.

Reasons for Allowance
Claims 1-20 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Bruins (US20090066950A1) teaches a conveyer for articulating a sample across a spectrum analyzer platen relative to a scan window thereon, comprising: 
a sample truck (Para 0035,Fig. 1, ref. 14, referred to as sample holder) configured for conveying a scan sample (Para 0049, referred to as ‘food located in petri dish’) across said platen (Para 0035; fig. 1 ref. 16, referred to as a top side), said sample truck being defined by an aperture (Para 0015, ‘sample holder is also understood to mean in particular a device into which there can be inserted’; a drive gear (Para 0040, referred to as drive ring, ref. 30), a first plurality of magnets (Para 0037, three follower magnets 26a, 26b, 26c (FIG. 5) affixed to said sample truck (Para 0037, Incorporated in the plastic ring 22 of the sample holder 14 are three follower magnets), and a second plurality of magnets (Para 0040, referred to as three drive magnets 32a, 32b, 32c) attached to said drive gear (Para 0040, referred to as drive ring, ref. 30);
 a translation mechanism (Para 0042, structural arrangement of carriage displaced on the two guide rails) beneath said platen (Para, 0043, Fig. 4 discloses “below the top side, 16 of the housing), said translation mechanism comprising an articulating sled (Para 0042, ref. 40, referred to as carriage) mounted on parallel rails (Para 0042, referred to as two guide rails 42a, 42b) for linear translation there along (Para 0042…displaced in translation);
However, Bruins (US20090066950A1) neither teaches nor fairly suggests a a conveyer for articulating a sample across a spectrum analyzer platen relative to a scan window thereon, comprising:
an aperture having a spur gear rotatably seated therein, a drive gear rotatably engaged to said spur gear;
a first motor configured for linear translation of the articulating sled;
a rotary member mounted on the second motor, said rotary member having a third plurality  of magnets affixed thereto, and wherein said third plurality of magnets are configured to magnetically engage the second plurality of magnets affixed to said drive gear and index rotation of the drive gear and said rotary member in order to provide rotation of said spur gear from the second motor mounted on the articulating sled; and a processor configured to control  said first motor and second motor, as claimed in Claim 1. 
Also, Bruins (US20090066950A1) neither teaches nor fairly suggests an apparatus for translating a sample across a platen of a spectrum analyzer relative to a scan window in said platen, comprising:
a spur gear rotatably mounted in the aperture, a drive gear engaged to the spur gear,
a first motor configured for linear translation of the sled, a second motor mounted on the sled, a rotary paddle mounted on the second motor, said rotary paddle having an array of magnets affixed thereto; wherein the array of magnets affixed to said rotary paddle are configured to magnetically engage the first plurality of magnets affixed to said drive gear and index rotation of the drive gear, in order to provide rotation of said second motor mounted on the articulating sled; 
whereby controlled linear translation of the articulating sled along the platen combined with rotation of the spur gear and sample is configured to allows orbital, hypotrochoid and epitrochoid scan patterns, as claimed in Claim 11.

Therefore Claims 1-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 11. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797